Hill, J.
(concurring). The government of the Union is supreme within its sphere of action. (M’Culloch v. State of Maryland, 4 Wheat, 316, 405.) First in importance within that sphere is the selection of the persons who are to perform governmental duties. The untrammeled right to select rulers and officials is the primary prerequisite of every free people and nation. No State in the Union holds a suzerainty as to the selection of National legislators or other officials. Such powers as any State or its officials may exercise have been delegated by the Constitution or .by the Congress under the Constitution. The Constitution speaks with greater definiteness as to this than as to other matters of less relative importance. “ The House of Representatives shall be composed of Members chosen every second Year by the People of the several States, and the Electors in each State shall have the Qualifications requisite for Electors of the most numerous Branch of the State Legislature.” (Art. 1, § 2.) The provision as to the Senate, prior to the Seventeenth Amendment, was equally definite, “ The Senate of the United States shall be composed of two Senators from each State, chosen by the Legislature thereof, for six Years.” (Art. 1, § 3.) After definitely fixing the qualifications of electors *146who may vote for the members of each branch of the Congress, the Constitution, by a procedural section (Art. 1, § 4), provides concerning the opportunity to be given for voting and the machinery of the elections. “ The Times, Places and Manner of holding Elections for Senators and Representatives, shall be prescribed in each State by the Legislature thereof; but the Congress may at any time by. Law make or alter such Regulations, except as to the Places of chusing Senators. ” The State Legislatures were empowered by this delegation of authority to prescribe regulations for the election of Representatives. Legislatures prescribe regulations of conduct by enacting laws. Laws enacted by the Legislature of this State are submitted to the Governor for his approval.
This delegated power may be taken away at any time, for “ the Congress may at any time by Law make or alter such Regulations, except as to the Places of chusing Senators. ” The Federal act of 1911 (37 U. S. Stat. at Large, 13, chap. 5) by its terms was limited to the apportionment following the thirteenth census. The apportionment here involved is the one following the fifteenth census. The Federal act of 1929 (46 U. S. Stat. at Large, 21, chap. 28) contains no regulations as to redistricting. There being no Federal statute which applies, the Legislature, as a law-making body, has full authority under the power delegated to it by section 4 of article 1 of the Federal Constitution to prescribe regulations in respect of “ The Times, Places and Manner of holding Elections for * * * Representatives.” This includes redistricting. The law which the Legislature enacts will continue in full force until such time as “ Congress may * * * by Law ” modify it, or “ by Law ” make new regulations.
Each provision of the Election Law of this State which applies to the election of Representatives in Congress has been passed under the authority delegated to the Legislature as a law-making body by this provision of the Federal Constitution. Section 298 of the Election Law fixes the time and place “ of holding Elections for * * * Representatives.” The Governor participated in the enactment of that section. If redistricting, which also has to do with the “ Places and Manner of holding Elections for * * * Representatives ” is to be accomplished by concurrent resolution, then with equal force may it be argued that the above section of the Election Law should have been promulgated by means of a concurrent resolution. Likewise each provision of the Election Law, the Primary Election Law and the Corrupt Practices Act which pertains to the selection of Representatives in Congress should have been the subject of concurrent resolution, for the only power of the law-making body of this State in respect of the election of *147Representatives in Congress is that delegated by this section of the Federal Constitution.
It is argued that “ Legislature,” as used in this section, is conceded to have the meaning contended for by the appellants, in so far as it applies to the election of Senators. If this were a fact, it would be a persuasive argument. Chief Justice Marshall, construing the meaning to be given “ commerce ” in the constitutional provision (U. S. Const, art. 1, § 8, subd. 3) as to the power of Congress “ To regulate Commerce with foreign Nations, and among the several States, and with the Indian tribes,” said: “ If this be the admitted meaning of the word, in its application to foreign nations, it must carry the same meaning throughout the sentence, and remain a unit, unless there be some plain, intelligible cause which alters it.” (Gibbons v. Ogden, 9 Wheat. 1, 194.) But I fail to see any foundation for the argument. Article 1, section 3, provides that Senators be “ chosen by the Legislature,” thus describing collectively the persons who should vote, while in article 1, section 4, “ Legislature ” is used both as to Senators and Representatives as defining a lawmaking body that should prescribe regulations concerning “ The Times, Places and Manner of ” their election. And, if the “ lawmaking ” Legislature (Art. 1, § 4) failed in any or all particulars to prescribe regulations by law as to the “ Times, Places and Manner ” of holding elections for Senators, then the “ voting ” Legislature (Art. 1, § 3) might adopt rules for their own orderly conduct and guidance as voters.
There has been a practical construction of this section, not only each time that the several States have been redistricted for decades, but also each time that the law-making power in a State has enacted a provision of the Election Law which applies in whole or in part to the “ Times, Places and Manner of holding Elections for * * * Representatives.” If a doubt existed as to the meaning of the provision, a practice so long settled and established should be followed. (Pocket Veto Case, 279 U. S. 655, 688.)
I concur for affirmance.
Order affirmed.